Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 


The present application claims the same subject matter of a User terminal device and displaying method thereof, which is same as the US patent 10,936,166.  
For example:
10,936,166
17/164364
1. A user terminal device, comprising: a flexible display configured to be divided into a first area and a second area larger than the first area with reference to a folding line along which the flexible display is folded, wherein the flexible display comprises a touch screen; a cover disposed on a rear side of the flexible display; and one or more processors configured to: based on a folded state of the flexible display being folded along the folding line such that the first area of the flexible display is provided as a rear surface of the user terminal device and the second area of the flexible display is provided as a front surface of the user terminal device, control to detect a user touch interaction input through at least one of the first area and the 







Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10,152,201. 
The present application claims the same subject matter of a User terminal device and displaying method thereof, which is same as the US patent 10,152,201.  
For example:
17/164,364
10,152,201
1. A user terminal device comprising: a flexible display; a hinge configured to asymmetrically fold together the flexible display into a folded state in which an exposed area that is a portion of the flexible display is viewable; and one or more processors configured to: control the flexible 






Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21  of U.S. Patent No. 10,437,421. 
The present application claims the same subject matter of a User terminal device and displaying method thereof, which is same as the US patent 10,437,421.  
For example:
17/164,364
10,437,421
1. A user terminal device comprising: a flexible display; a hinge configured to asymmetrically fold together the flexible display into a folded state in which an exposed area that is a portion of the flexible display is viewable; and one or more processors configured to: control the flexible display to display a first user interface on the flexible display in an unfolded state in which the flexible display is unfolded; and control the flexible display to display a second user interface which is different from the first user 







Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10,928,985. 
The present application claims the same subject matter of a User terminal device and displaying method thereof, which is same as the US patent 10,928,985.  
For example:

For example:
17/164,364    
10,928,985
1. A user terminal device comprising: a flexible display; a hinge configured to 






Allowable Subject Matter
Claims 4-6, 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the double patenting rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 7 and 13 also objected as being dependent on an objected claim. 

Prior arts of reference fail to teach:
4. “ wherein the one or more processors is configured to:
control the flexible display to display a lock screen on the exposed area of the flexible display in the folded state,
detect a touch interaction on the exposed area to unlock the lock screen, and
control the flexible display to display a home screen including a clock on the exposed area based on the touch interaction.”

5. “ wherein the first user interface is a first user interface to unlock a lock screen of the user terminal device and the second user interface is a second user interface to unlock the lock screen of the user terminal device, and
wherein the one or more processors is configured to, in response to the flexible display being unfolded from the folded state to the unfolded state, control the flexible display to display the second user interface to unlock the lock screen of the user terminal device.”


wherein the one or more processors is configured to, in response to receiving a telephone call while the flexible display is in the folded state, control the flexible display to display the first user interface of the telephone application on the exposed area.”

10. “displaying a lock screen on the exposed area of the flexible display in the folded state; detecting a touch interaction on the exposed area to unlock the lock screen; and
displaying a home screen including a clock on the exposed area based on the touch interaction.”

	11. “wherein the first user interface is a first user interface to unlock a lock screen of the user terminal device and the second user interface is a second user interface to unlock the lock screen of the user terminal device, and
wherein the method further comprises, in response to the flexible display being unfolded from the folded state to the unfolded state, displaying the second user interface to unlock the lock screen of the user terminal device.”

	12. “wherein the first user interface is a first user interface of a telephone application and the second user interface is a second user interface of the telephone application, and
wherein the method further comprises, in response to receiving a telephone call while the flexible display is in the folded state, displaying the first user interface of the telephone application on the exposed area.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al. (2011/0241998) “McKinney”.

As of claim 1, McKinney teaches 
A user terminal device comprising:
a flexible display ([0016] Figs.1A-2C);
a [hinge] configured to asymmetrically fold together the flexible display into a folded state in which an exposed area that is a portion of the flexible display is viewable (Figs. 2B, 3A-4 teach a flexible display that exposes an area that is a portion of the flexible display); and
one or more processors ([0030], [0036], 602 Fig.6) configured to:
control the flexible display to display a first user interface on the flexible display in an unfolded state in which the flexible display is unfolded ([0030], [0031] The display controller 602 is a combination of electronics and code that sends signals to generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images to be a user interfaces that can be displayed in an unfolded state like Figs. 1A-1C); and
generate images on the flexible display screen 110, thus it would be obvious to one ordinary skill in the art that the generated images, which can be different images, to be other user interfaces that can be displayed in a folded state on the exposed area of the flexible display like Figs. 2B, 3A-4 wherein).
However, in an obvious various Mckinney teaches pivot points 120, 122 Fig.1C which have the same function as a hinge where the housing portions 104, 106, 108 rotate relative to one another.
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date  of the claimed invention to modify the teaching of McKinney from pivot points to hinge as illustrated above to achieve the same features in response to asymmetrically fold together the flexible display, in order to rotatably coupled to each other (see [0017]).

As of claim 2, McKinney teaches wherein said further comprising:
a cover disposed on a rear side of the flexible display (104, 106, 108 Figs. 1A-1C),	wherein in the unfolded state the cover forms a rear side of the user terminal device (104, 106, 108 Figs. 1A-1C are located at rear side of the user terminal device) and the flexible display is a front side of the user terminal device (110 Figs. 1a, 1B are located at a front side of the user terminal device), and
wherein in the folded state the cover forms the rear side of the user terminal device ([0020], 104, 106, 108 Figs. 2B, 2C are located at rear side of the user terminal device 118 ) and 

As of claim 3, McKinney teaches wherein said the exposed area is smaller than a half of a size of the flexible display (see Fig.2B).

As of claim 8, claim 8 is rejected the same as claim 1. Only claim 8 is a method claim.
As of claim 9, claim 9 is rejected the same as claim 3. Only claim 9 is a method claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628